TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-09-00710-CR


Lionell Devonn Crossley, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT

NO. 57439, HONORABLE JOE CARROLL, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N
PER CURIAM
Appellant's brief was due August 2, 2010.  The brief has not been received and
appellant's retained attorney, Craig A. Washington, did not respond to the Court's notice that the
brief is overdue.
The appeal is abated.  The trial court shall conduct a hearing to determine whether
appellant desires to prosecute this appeal, whether appellant is indigent, and, if he is not indigent,
whether retained counsel has abandoned this appeal.  Tex. R. App. P. 38.8(b)(2).  The court shall
make appropriate findings and recommendations.  A record from this hearing, including copies of
all findings and orders and a transcription of the court reporter's notes, shall be forwarded to
the Clerk of this Court for filing as a supplemental record no later than December 3, 2010. 
Rule 38.8(b)(3).

Before Chief Justice Jones, Justices Puryear and Pemberton
Abated
Filed:   November 2, 2010
Do Not Publish